Citation Nr: 1101552	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-06 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for skin disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 
1957, and from February 1958 to August 1974.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of an 
April 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied 
service connection for skin cancer.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims held that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  Thus, 
although the Veteran claimed service connection for skin cancer, 
the issue encompasses service connection for skin disease.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2009).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that he has skin cancer as a result of sun 
exposure or exposure to Agent Orange during active duty.

Available service treatment records are negative for any evidence 
of skin cancer or any other skin condition.

The claims folder contains no service treatment records for the 
Veteran's first period of service.  

Outpatient treatment records from the VA Medical Center in 
Madison show that the Veteran reported having a lesion removed 
from his ear and hand in 2005 and 2006.  There is no evidence of 
these procedures of record.

Private treatment records show that during treatment in 2003 and 
2007, the Veteran has reported a history of multiple nonmelanoma 
skin cancers and numerous, scattered crusted lesions over his 
skin.  In September 2003, the Veteran reported that he had grown 
up in the desert and had a great deal of sun exposure without 
protection.  Service department records show that he was born in 
Phoenix, Arizona.  

On physical examination in March 2007, he was noted to have 
numerous actinic keratoses on the hands, wrists, face and scalp.  
He also had seborrheic keratoses, lentigines and hemangiomas.  
There was also a solitary nodular tumor at the dorsal aspect of 
the proximal right hand, which the examiner noted was suspicious 
for squamous cell cancer.  The examiner performed a biopsy of the 
legion located at the proximal aspect of the right dorsal hand 
and determined that the lesion did not show evidence of a skin 
cancer that required additional treatment or concern.  Instead, 
it was shown to be an advanced precancer.  

On physical examination in June 2007, the Veteran was noted to 
have seborrheic keratoses, lentigines and hemangiomas on his skin 
with uniform and symmetrical pigmentation.  He also had actinic 
keratoses on the face, ears and scalp.  The examiner also noted 
an erythematous slightly shiny lesion suspicious for a squamous 
cell cancer at the ramus right mandible.  A biopsy of the lesion 
at the ramus right mandible revealed squamous cell carcinoma in 
situ with inflammation and solar elastosis with lateral margin 
positive for residual tumor.

During a VA examination in October 2009, the Veteran reported 
that he was diagnosed as having skin cancers in the 1980's and 
that he had numerous skin cancers from the waist up to his scalp 
either frozen or cut off over the years.  

At the examination the Veteran reported his belief that the skin 
cancers were related to Agent Orange exposure, but that "since 
the appeal was only allowed for sun exposures, he will go with 
that."  He stated that during service he had a great deal of sun 
exposure, and that he had little sun exposure outside military 
service.

The examiner noted that the Veteran was not being treated for 
skin cancer and that he had never received chemotherapy.  He also 
indicated that the Veteran had a large scar of his left upper 
back after removal of a skin cancer.  On physical examination, 
there was no evidence of any active skin cancer.  

The October 2009 VA examiner noted that non melanoma skin cancers 
were caused by a lifetime of sun exposure, especially during 
early childhood, but he could not state without "mere 
speculation" whether the Veteran's non melanoma skin cancer with 
subsequent scarring were caused by his time in the military.  The 
examiner did not explain why he could not provide the opinion 
without resort to speculation, nor did he indicate whether there 
was other evidence or information that he could use to adequately 
form the opinion.  

It is unclear from the examiner's opinion whether he found it at 
least as likely as not that the in-service sun exposure caused 
the post-service skin cancers.  The examiner was not required to 
state with certainty whether the in-service sun exposure caused 
skin cancer, although the opinion implies that he was under the 
impression that the opinion required such certainty.  

In addition, an examiner's reports that he or she cannot provide 
an opinion without resort to speculation, is inadequate unless 
the examiner provides a rationale for that statement and states 
whether there is additional evidence that would enable the 
necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. 
App. 382 (2010).  It is not apparent why the Veteran's exposure 
to sun outside of service would prevent the examiner from 
providing the necessary opinion, and the examiner did not state 
whether there was additional evidence that would permit the 
necessary opinion to be provided.

In a December 2009 statement, GK, MD of the Dean/St. Mary's 
Regional Clinics wrote that it was his medical opinion that the 
Veteran's "current findings of squamous cell skin cancer" among 
other conditions "were at least at likely as not related to his 
medical service based on our findings and his history timeline."  
He stated that he believed the Veteran's conditions were due to 
exposure to "chemicals" and infection with dengue fever in 
service (service treatment records confirm the Veteran's 
treatment for dengue fever in 1966).  Dr. GK did not state the 
basis for these beliefs.

The December 2009 statement suggests that there were current 
finding, but no treatment records have been received from that 
physician since 2007.  VA is required to undertake additional 
efforts to obtain records of the treatment.  38 C.F.R. 
§ 3.159(c)(1) (2010).

VA has adopted a regulation requiring that when it becomes aware 
of private treatment records it will specifically notify the 
claimant of the records and provide a release to obtain the 
records.  If the claimant does not provide the release, VA has 
undertaken to request that the claimant obtain the records.  38 
C.F.R. § 3.159(e)(2) (2010).

The claims folder contains no service treatment records for the 
Veteran's first period of service.  It is not clear from the 
record what efforts were made to obtain these records and there 
has been no formal finding that the records are unavailable.  
Additional efforts are therefore, required.  38 U.S.C.A. § 5103A;
See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding 
that where service treatment records are missing, VA has a duty 
to search for alternate of records).  

Accordingly, the case is REMANDED for the following action:

1.  Seek service treatment records for the 
Veteran's first period of service with any 
necessary follow up requests.  If the 
records are not available, search 
alternate sources of records.

Document the efforts to obtain necessary 
records and if the records are 
unavailable, make a finding to that 
effect.

2.  Attempt to obtain all records of 
treatment provided by Dr. Gerald Krumpos 
and at the Dean/St. Mary's Regional 
Clinics for the Veteran's skin, 
specifically records of treatment since 
2007.  These efforts should be undertaken 
in accordance with 38 C.F.R. § 3.159, 
(b)(1), (e)(2) (2010).

3.  Then return the claims folder to the 
examiner who provided the October 2009 VA 
examination and opinion so that he may 
determine the etiology of any current skin 
disease.  

The examiner should review the claims 
folder, and acknowledge such review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or more) that any 
current skin cancer or skin cancer 
residuals are related to any incident of 
service during the Veteran's active duty, 
including exposure to sun, herbicides or 
dengue fever.  

The examiner is advised that the Veteran 
is competent to report in-service injuries 
and symptoms and that his report of 
history must be considered in formulating 
any opinions.  A rationale should be given 
for all opinions and conclusions 
expressed.  

If the examiner cannot provide an opinion 
without resort to speculation, the 
examiner should provide an explanation as 
to why this is so and whether there is 
additional evidence that would enable him 
to provide the necessary opinion.

If the examiner who provided the previous 
examination is unavailable, another 
medical professional should review the 
claims folder and provide the necessary 
opinions and rationales.

4.  The AMC or RO should review the 
examiner's report to insure that it 
contains the findings and opinions sought 
in this remand.

5.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

